          Case 1:19-cr-00018-ABJ Document 51 Filed 03/01/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

               Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                              MOTION TO FILE UNDER SEAL


       Defendant, Roger J. Stone, pursuant to Local Criminal Rule 49(f)(6)(i), requests leave of

Court to file “Roger J. Stone’s Motion And Memorandum To Clarify February 21, 2019 Minute

Order As Applied To Portion Of Book Introduction Written/Published Prior To February 21,

2019,” under seal.

       The purpose of the underlying Motion is to seek clarification from the Court. The

Defendant believes, given the nature of the relief sought in the underlying Motion, it is

appropriate to request that the Motion be filed under seal to ensure unnecessary additional

attention is not drawn to the subject matter of the Motion.




                                                 1
          Case 1:19-cr-00018-ABJ Document 51 Filed 03/01/19 Page 2 of 3



                                        Respectfully submitted,


By: /s/ L. Peter Farkas                 By: /s/Bruce S. Rogow
L. PETER FARKAS                         BRUCE S. ROGOW
HALLORAN FARKAS + KITTILA LLP           FL Bar No.: 067999
DC Bar No.: 52944                       TARA A. CAMPION
1101 30th Street, NW                    FL Bar: 90944
Suite 500                               BRUCE S. ROGOW, P.A.
Washington, DC 20007                    100 N.E. Third Avenue, Ste. 1000
Telephone: (202) 559-1700               Fort Lauderdale, FL 33301
Fax: (302) 257-2019                     Telephone: (954) 767-8909
pf@hfk.law                              Fax: (954) 764-1530
                                        brogow@rogowlaw.com
                                        tcampion@rogowlaw.com
                                                      Admitted pro hac vice

ROBERT C. BUSCHEL                       GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                   STRATEGYSMITH, PA
FL Bar No.: 006436                      FL Bar No.: 935212
One Financial Plaza, Suite 1300         401 East Las Olas Boulevard
100 S.E. Third Avenue                   Suite 130-120
Fort Lauderdale, FL 33394               Fort Lauderdale, FL 33301
Telephone: (954) 530-5301               Telephone: (954) 328-9064
Fax: (954) 320-6932                     gsmith@strategysmith.com
Buschel@BGlaw-pa.com                                  Admitted pro hac vice
              Admitted pro hac vice




                                       2
          Case 1:19-cr-00018-ABJ Document 51 Filed 03/01/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on March 1, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                                    BUSCHEL GIBBONS, P.A.

                                                    _______/s/ Robert Buschel________



    United States Attorney’s Office for the           United States Department of Justice
            District of Columbia                           Special Counsel’s Office

MICHAEL JOHN MARANDO           AARON SIMCHA JON ZELINSKY
JONATHAN IAN KRAVIS            JEANNIE SCLAFANI RHEE
U.S. ATTORNEY’S OFFICE FOR THE ANDREW DANIEL GOLDSTEIN
DISTRICT OF COLUMBIA           LAWRENCE RUSH ATKINSON
555 Fourth Street, NW          U.S. DEPARTMENT OF JUSTICE
Washington, DC 20530           SPECIAL COUNSEL’S OFFICE
Telephone: (202) 252-6886      950 Pennsylvania Avenue, NW
Fax: (202) 651-3393            Washington, DC 20530
michael.marando@usdoj.gov      Telephone: (202) 616-0800
jonathan.kravis3@usdoj.gov     Fax: (202) 651-3393
                               asjz@usdoj.gov
                               jsr@usdoj.gov
                               adg@usdoj.gov
                               lra@usdoj.gov




                                                3
